DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Applicant’s Response to Official Action
The response filed on January 28, 2022 has been entered and made of record. Claims 15-16, 34-35, 41-44, and 47-50 are pending. Claims 1-14, 17-33, 36-40, and 45-46 are canceled.

Response to Arguments
Claim Rejections under 35 U.S.C. § 103  
	Applicant’s arguments with regard to Claims 15 and 34, filed 01/28/2022, have been fully considered but are moot in view of the new ground(s) of rejection necessitated by the amendment initiated by the applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-16, 34-35, and 41-44, and 47-50 are rejected under 35 U.S.C. 103 as being unpatentable over Hagihara (U.S. Pub. No. 2016/0381315 A1) in view of Ichige (U.S. Pub. No. 2016/0301923 A1) in further view of Takamiya et al. (U.S. Pub. No. 2012/0119063 A1) (hereinafter “Takamiya”), Ihara (U.S. Pub. No. 2017/0200757 A1), and Fendt et al. (U.S. Pub. No. 2017/0072967 A1) (hereinafter “Fendt”).

Regarding Claim 15, Hagihara discloses an imaging system [see para. 0024] comprising: an imaging device [see para. 0024] including: 
a first control line [see fig. 1 showing first row of control lines 11 and para. 0053]; 
[see fig. 1 and para. 0053 describing the vertical selector 12 is constituted by a shift register, a decoder, or the like and performs control of row address or row scan of the imaging section 2 via the row control lines 11 when each unit pixel 3 of the imaging section 2 is driven]; 
a first signal line [see fig. 1 showing vertical signal lines 13]; 
a plurality of pixels that applies a pixel voltage to the first signal line [see fig. 1 and para. 0051 describing a plurality of unit pixels 3 generating a signal to a vertical signal line 13 disposed for each column];
a reference signal generation circuit configured to output a reference signal [see fig. 1 and para. 0051 describing reference signal generator 19 generates a reference signal (ramp wave)];
a converter including a first converter that performs AD conversion on a basis of the voltage applied by the first pixel to the first signal line in the first period to generate a first digital code [para. 0051 describing a column AD converter 16 that AD-converts the pixel signals output from the unit pixels 3];
wherein the first converter includes: 
a first comparator configured to perform a first comparison of the voltage applied by the first pixel to the first signal line and a voltage of the reference signal [see paras. 0060-62 describing each column AD converter 16 generates a pulse signal having a magnitude in the time axis direction (pulse width) corresponding to the magnitude of the pixel signal by comparing the analog pixel signal read from each unit pixel 3 of the imaging section 2 with the reference signal to be subjected to AD conversion which is supplied from the reference signal generator 19, and the comparator 31 is disposed to correspond to each column of the pixel array of the imaging section 2]; and 
a first counter configured to output the first digital code based on the first comparison of the voltage applied by the first pixel to the first signal line and the voltage of the reference signal [see paras. 0065-70 describing counter 34 arranged to correspond to the comparator 31 and counter 34 performs a counting operation on the basis of the phase signal].
Hagihara does not explicitly disclose the imaging device is mounted in a vehicle, and captures and generates an image of a peripheral region of the vehicle; a processing device that is mounted in the vehicle, and executes processing related to a function of controlling the vehicle on a basis of the image; a first dummy pixel that applies a voltage corresponding to the first voltage of the first control line to the first signal line in a first period; where the first pixel may be a dummy pixel; a diagnosis section; a first via, wherein the first control line, the first signal line, the plurality of pixels, and the first dummy pixel are formed in a first substrate, at least a portion of the first converter is formed in a second substrate, the first via electrically couples the first signal line in the first substrate and the first converter in the second substrate to each other; and the diagnosis section is configured to: perform diagnosis processing to diagnose a fault related to the first via on a basis of the first digital code; responsive to diagnosing the fault related to the first via, output an indication that the imaging device has a malfunction, and the processing device restricting the function of controlling the vehicle on a basis of the indication that the imaging device has the malfunction.
Ichige in a same or similar endeavor teaches the imaging device is mounted in a vehicle [see para. 0018 describing camera unit 101 is mounted in the vehicle], and [see para. 0018 describing camera unit 101 captures the outside (the front side) of the vehicle]; and 
a processing device that is mounted in the vehicle, and executes processing related to a function of controlling the vehicle on a basis of the image [see fig. 2 and para. 0021 describing image-processing unit 105 performs the image processing on the captured image output as the camera image data 110 and paras. 0011, 0021, 0028 describing driving control], and 
a diagnosis section [see fig. 3 and paras. 0020 and 0038 describing the fault diagnosis unit 106].
the diagnosis section is configured to:
perform diagnosis processing to diagnose a fault related to the first via on a basis of the first digital code [see fig. 3 and paras. 0019-21 and 0037-40 describing the cameras interacting with the image processing unit and fault diagnosis unit, specifically the image selector 104 selects and outputs any one of the captured images, which are the image data output from the captured image output unit 103, from the camera unit 101, and the camera image data 110 output from the camera unit 101 is input to an image-processing unit 105 and a fault diagnosis unit 106, where the captured image output unit 103 includes an AD conversion unit and outputs digitalized image data]. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Hagihara to add the teachings of Ichige as above in order to provide an in-vehicle-camera image processing device which is realized at a low price and can perform fault diagnosis in real time without obstructing the original image-processing function even while driving [see Ichige para. 0008].
Takamiya in a same or similar endeavor teaches a first dummy pixel that applies a [see fig. 4 and paras. 0095 and 0097-98 describing dummy pixel 2 on the control lines to the vertical signal line];
where the first pixel may be a dummy pixel [see fig. 4 and paras. 0095 and 0097-98 describing dummy pixel 2 on the control lines to the vertical signal line and see para. 0104 describing comparator 5 compares input from the reference voltage generating circuit 9 with an output voltage applied to the vertical signal line VSL from a pixel or the dummy pixel 2 and the output terminal of the comparator 5 is connected to the counter 6, and the comparator 5 outputs a result of the comparison process to the counter 6].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Hagihara to add the teachings of Takamiya as above in order to provide a solid-state imaging device and a method of adjusting a reference voltage that are capable of generating a reference voltage RAMP having a desired waveform even in a case where the low-voltage implementation of a source voltage is made [see Takamiya para. 0011].
Ihara in a same or similar endeavor teaches a first via, wherein the first control line, the first signal line, the plurality of pixels, and the first dummy pixel are formed in a first substrate [see fig. 1 and paras. 0039-44], at least a portion of the first converter is formed in a second substrate [see fig. 1 and paras. 0039-44], the first via electrically couples the first signal line in the first substrate and the first converter in the second substrate to each other [see fig. 1 and paras. 0039-44].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Hagihara to add the teachings of Ihara as above in order to provide image sensors capable of simplifying manufacturing processes [see Ihara para. 0011].
Fendt in a same or similar endeavor teaches responsive to diagnosing the fault related to the first via, output an indication that the imaging device has a malfunction [see paras. 0029 and 0035 describing generating a malfunction indicator indicating the malfunction of the sensor and see para. 0083 describing prompting driver in case of a malfunction; and see para. 0013 where the sensor can be an imaging sensor or LIDAR sensor; and see para. 0096 describing activation of the guidance mode can be indicated in the vehicle optically and/or acoustically],
and the processing device restricting the function of controlling the vehicle on a basis of the indication that the imaging device has the malfunction [see paras. 0081-83 and 0103 describing a malfunction can prompt a driver to guide the vehicle instead of fully autonomous guidance or automatically brake the vehicle to a halt].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Hagihara to add the teachings of Fendt as above in order to provide an efficient concept for autonomously guiding a vehicle [see Fendt para. 0009].

Regarding Claim 16, the combination of Hagihara, Ichige, Takamiya, Ihara, and Fendt discloses all of the limitations of claim 15, and are analyzed as previously discussed with that claim.
Hagihara further discloses wherein the imaging device further includes a second via [see left portion of fig. 1 showing the vertical selector].
Hagihara does not explicitly disclose the diagnosis section performs diagnosis processing related to the second via; the first voltage generator is formed in the second substrate; and the second via electrically couples the first control line in the first substrate and the first voltage generator in the second substrate to each other.
Ichige in a same or similar endeavor teaches the diagnosis section performs diagnosis processing related to the second via [see figs. 3-4 and paras. 0021, 0028, 0030, 0033, 0046 describing controlling a vehicle based on the image processing].
See the motivation statement as written above for the rejection of Claim 15.
[see fig. 1 and paras. 0039-44] and the second via electrically couples the first control line in the first substrate and the first voltage generator in the second substrate to each other [see fig. 1 and paras. 0039-44].
See the motivation statement as written above for the rejection of Claim 15.

Regarding Claim 34, Hagihara discloses an imaging device [see para. 0024] comprising: 
a first control line [see fig. 1 showing first row of control lines 11 and para. 0053]; 
a first voltage generator that applies a first voltage to the first control line [see fig. 1 and para. 0053 describing the vertical selector 12 is constituted by a shift register, a decoder, or the like and performs control of row address or row scan of the imaging section 2 via the row control lines 11 when each unit pixel 3 of the imaging section 2 is driven]; 
a first signal line [see fig. 1 showing vertical signal lines 13]; 
a plurality of pixels that applies a pixel voltage to the first signal line [see fig. 1 and para. 0051 describing a plurality of unit pixels 3 generating a signal to a vertical signal line 13 disposed for each column]; 
a reference signal generation circuit configured to output a reference signal [see fig. 1 and para. 0051 describing reference signal generator 19 generates a reference signal (ramp wave)];
a converter including a first converter that performs AD conversion on a basis of the voltage applied by the first pixel to the first signal line in the first period to generate a first digital code [para. 0051 describing a column AD converter 16 that AD-converts the pixel signals output from the unit pixels 3];

a first comparator configured to perform a first comparison of the voltage applied by the first pixel to the first signal line and a voltage of the reference signal [see paras. 0060-62 describing each column AD converter 16 generates a pulse signal having a magnitude in the time axis direction (pulse width) corresponding to the magnitude of the pixel signal by comparing the analog pixel signal read from each unit pixel 3 of the imaging section 2 with the reference signal to be subjected to AD conversion which is supplied from the reference signal generator 19, and the comparator 31 is disposed to correspond to each column of the pixel array of the imaging section 2]; and 
a first counter configured to output the first digital code based on the first comparison of the voltage applied by the first pixel to the first signal line and the voltage of the reference signal [see paras. 0065-70 describing counter 34 arranged to correspond to the comparator 31 and counter 34 performs a counting operation on the basis of the phase signal].
Hagihara does not explicitly disclose a first dummy pixel that applies a voltage corresponding to the first voltage of the first control line to the first signal line in a first period; where the first pixel may be a dummy pixel; a diagnosis section; a first via, wherein the first control line, the first signal line, the plurality of pixels, and the first dummy pixel are formed in a first substrate, at least a portion of the first converter is formed in a second substrate, the first via electrically couples the first signal line in the first substrate and the first converter in the second substrate to each other; and the diagnosis section is configured to: perform diagnosis processing to diagnose a fault related to the first via on a basis of the first digital code; 
Ichige in a same or similar endeavor teaches a diagnosis section [see fig. 3 and paras. 0020 and 0038 describing the fault diagnosis unit 106];
the diagnosis section is configured to perform diagnosis processing to diagnose a fault related to the first via on a basis of the first digital code [see fig. 3 and paras. 0019-21 and 0037-40 describing the cameras interacting with the image processing unit and fault diagnosis unit, specifically the image selector 104 selects and outputs any one of the captured images, which are the image data output from the captured image output unit 103, from the camera unit 101, and the camera image data 110 output from the camera unit 101 is input to an image-processing unit 105 and a fault diagnosis unit 106, where the captured image output unit 103 includes an AD conversion unit and outputs digitalized image data].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Hagihara to add the teachings of Ichige as above in order to provide an in-vehicle-camera image processing device which is realized at a low price and can perform fault diagnosis in real time without obstructing the original image-processing function even while driving [see Ichige para. 0008].
Takamiya in a same or similar endeavor teaches a first dummy pixel that applies a voltage corresponding to the first voltage of the first control line to the first signal line in a first period [see fig. 4 and paras. 0095 and 0097-98 describing dummy pixel 2 on the control lines to the vertical signal line];
where the first pixel may be a dummy pixel [see fig. 4 and paras. 0095 and 0097-98 describing dummy pixel 2 on the control lines to the vertical signal line and see para. 0104 describing comparator 5 compares input from the reference voltage generating circuit 9 with an output voltage applied to the vertical signal line VSL from a pixel or the dummy pixel 2 and the output terminal of the comparator 5 is connected to the counter 6, and the comparator 5 outputs a result of the comparison process to the counter 6].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Hagihara to add the teachings of Takamiya as above in order to provide a solid-state imaging device and a method of adjusting a reference voltage that are capable of generating a reference voltage RAMP having a desired waveform even in a case where the low-voltage implementation of a source voltage is made [see Takamiya para. 0011].
Ihara in a same or similar endeavor teaches a first via, wherein the first control line, the first signal line, the plurality of pixels, and the first dummy pixel are formed in a first substrate [see fig. 1 and paras. 0039-44], at least a portion of the first converter is formed in a second substrate [see fig. 1 and paras. 0039-44], the first via electrically couples the first signal line in the first substrate and the first converter in the second substrate to each other [see fig. 1 and paras. 0039-44].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Hagihara to add the teachings of Ihara as above in order to provide image sensors capable of simplifying manufacturing processes [see Ihara para. 0011].
Fendt in a same or similar endeavor teaches responsive to diagnosing the fault related to the first via, output an indication that the imaging device has a malfunction [see paras. 0029 and 0035 describing generating a malfunction indicator indicating the malfunction of the sensor and see para. 0083 describing prompting driver in case of a malfunction; and see para. 0013 where the sensor can be an imaging sensor or LIDAR sensor; and see para. 0096 describing activation of the guidance mode can be indicated in the vehicle optically and/or acoustically].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Hagihara to add the teachings of Fendt as above in order to provide an [see Fendt para. 0009].

Regarding Claim 35, the combination of Hagihara, Ichige, Takamiya, Ihara, and Fendt discloses all of the limitations of claim 34, and are analyzed as previously discussed with that claim.
Hagihara further discloses further comprising a second via [see left portion of fig. 1 showing the vertical selector].
Hagihara does not explicitly disclose the diagnosis section performs diagnosis processing related to the second via; wherein the first voltage generator is formed in the second substrate; and the second via electrically couples the first control line in the first substrate and the first voltage generator in the second substrate to each other.
Ichige in a same or similar endeavor teaches the diagnosis section performs diagnosis processing related to the second via [see figs. 3-4 and paras. 0021, 0028, 0030, 0033, 0046 describing controlling a vehicle based on the image processing; see fig. 3 and paras. 0019-21 and 0037-40 describing the cameras interacting with the image processing unit and fault diagnosis unit, specifically the image selector 104 selects and outputs any one of the captured images, which are the image data output from the captured image output unit 103, from the camera unit 101, and the camera image data 110 output from the camera unit 101 is input to an image-processing unit 105 and a fault diagnosis unit 106, where the captured image output unit 103 includes an AD conversion unit and outputs digitalized image data].
See the motivation statement as written above for the rejection of Claim 34.
Ihara in a same or similar endeavor teaches the first voltage generator is formed in the second substrate [see fig. 1 and paras. 0039-44] and the second via electrically couples the first control line in the first substrate and the first voltage generator in the second substrate to each other [see fig. 1 and paras. 0039-44].


Regarding Claim 41, the combination of Hagihara, Ichige, Takamiya, Ihara, and Fendt discloses all of the limitations of claim 15, and are analyzed as previously discussed with that claim.
Hagihara does not explicitly disclose wherein the diagnosis section is configured to diagnose the fault related to the first via by confirming whether or not the first digital code is included in a predetermined specification.
Ichige in a same or similar endeavor teaches wherein the diagnosis section is configured to diagnose the fault related to first via by confirming whether or not the first digital code is included in a predetermined specification [see fig. 3 and paras. 0021 and 0037-40 describing the cameras interacting with the image processing unit and fault diagnosis unit; see fig. 3 and paras. 0019-21 and 0037-40 describing the cameras interacting with the image processing unit and fault diagnosis unit, specifically the image selector 104 selects and outputs any one of the captured images, which are the image data output from the captured image output unit 103, from the camera unit 101, and the camera image data 110 output from the camera unit 101 is input to an image-processing unit 105 and a fault diagnosis unit 106, where the captured image output unit 103 includes an AD conversion unit and outputs digitalized image data].
See the motivation statement as written above for the rejection of Claim 15.

Regarding Claim 42, the combination of Hagihara, Ichige, Takamiya, Ihara, and Fendt discloses all of the limitations of claim 15, and are analyzed as previously discussed with that claim.
Hagihara does not explicitly disclose wherein the diagnosis section is formed in the second substrate.
[see fig. 1 and paras. 0039-44].
See the motivation statement as written above for the rejection of Claim 15.

Regarding Claim 43, the combination of Hagihara, Ichige, Takamiya, Ihara, and Fendt discloses all of the limitations of claim 15, and are analyzed as previously discussed with that claim.
Hagihara further discloses wherein: the first signal line extends along a first direction [see fig. 1 showing vertical signal lines 13], a first control line extends along a second direction [see fig. 1 showing first row of control lines 11 in a horizontal direction], and the first direction is perpendicular to the second direction [see fig. 1 where lines 13 and 11 are perpendicular].

Regarding Claim 44, the combination of Hagihara, Ichige, Takamiya, Ihara, and Fendt discloses all of the limitations of claim 15, and are analyzed as previously discussed with that claim.
Hagihara further discloses wherein: the plurality of pixels applies the pixel voltage to the first signal line in a second period [see fig. 1 and para. 0051 describing a plurality of unit pixels 3 generating a signal to a vertical signal line 13 disposed for each column].
Hagihara does not explicitly disclose the first period is in a blanking period; and the second period is not in the blanking period.
Takamiya in a same or similar endeavor teaches the first period is in a blanking period [see paras. 0264, 0269, and 0276]; and the second period is not in the blanking period [see paras. 0264, 0269, and 0276].
See the motivation statement as written above for the rejection of Claim 15.

Regarding Claim 47, the combination of Hagihara, Ichige, Takamiya, Ihara, and Fendt discloses all of the limitations of claim 34, and are analyzed as previously discussed with that claim.
Hagihara does not explicitly disclose wherein the diagnosis section is configured to diagnose the fault related to the first via by confirming whether or not the first digital code is included in a predetermined specification.
Ichige in a same or similar endeavor teaches wherein the diagnosis section is configured to diagnose the fault related to the first via by confirming whether or not the first digital code is included in a predetermined specification [see fig. 3 and paras. 0021 and 0037-40 describing the cameras interacting with the image processing unit and fault diagnosis unit; see fig. 3 and paras. 0019-21 and 0037-40 describing the cameras interacting with the image processing unit and fault diagnosis unit, specifically the image selector 104 selects and outputs any one of the captured images, which are the image data output from the captured image output unit 103, from the camera unit 101, and the camera image data 110 output from the camera unit 101 is input to an image-processing unit 105 and a fault diagnosis unit 106, where the captured image output unit 103 includes an AD conversion unit and outputs digitalized image data].
See the motivation statement as written above for the rejection of Claim 34.

Regarding Claim 48, the combination of Hagihara, Ichige, Takamiya, Ihara, and Fendt discloses all of the limitations of claim 34, and are analyzed as previously discussed with that claim.
Hagihara does not explicitly disclose wherein the diagnosis section is formed in the second substrate.
Ihara in a same or similar endeavor wherein the diagnosis section is formed in the second substrate [see fig. 1 and paras. 0039-44].


Regarding Claim 49, the combination of Hagihara, Ichige, Takamiya, Ihara, and Fendt discloses all of the limitations of claim 34, and are analyzed as previously discussed with that claim.
Hagihara further discloses wherein: the first signal line extends along a first direction [see fig. 1 showing vertical signal lines 13], a first control line extends along a second direction [see fig. 1 showing first row of control lines 11 in a horizontal direction], and the first direction is perpendicular to the second direction [see fig. 1 where lines 13 and 11 are perpendicular].

Regarding Claim 50, the combination of Hagihara, Ichige, Takamiya, Ihara, and Fendt discloses all of the limitations of claim 34, and are analyzed as previously discussed with that claim.
Hagihara further discloses wherein: the plurality of pixels applies the pixel voltage to the first signal line in a second period [see fig. 1 and para. 0051 describing a plurality of unit pixels 3 generating a signal to a vertical signal line 13 disposed for each column].
Hagihara does not explicitly disclose the first period is in a blanking period; and the second period is not in the blanking period.
Takamiya in a same or similar endeavor teaches the first period is in a blanking period [see paras. 0264, 0269, and 0276]; and the second period is not in the blanking period [see paras. 0264, 0269, and 0276].
See the motivation statement as written above for the rejection of Claim 34.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's 
Ebe (US 20170261974 A1)
Wendt et al. (US 20180326991 A1)
Reschka, et al. “A Surveillance and Safety System based on Performance Criteria and Functional Degradation for an Autonomous Vehicle,” 2012 15th International IEEE Conference on Intelligent Transportation Systems
Yago et al. (US 20100256858 A1)
Kim et al. (US 20200215976 A1)
Beck et al. (US 9584800 B2)
Nakamura (US 20190149758 A1)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILL D SECHSER whose telephone number is (571)272-0766. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH USTARIS can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        



/JILL D SECHSER/Examiner, Art Unit 2483